DETAILED ACTION
Allowable Subject Matter
Claims 19-23 and 25-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar methods for making a glass article, the prior art does not teach or reasonably suggest such a process using the specific coating formulations set forth in claims 19 or 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1, directed to an invention non-elected without traverse.  Accordingly, claim 1 been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 1 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IAN A RUMMEL/Primary Examiner, Art Unit 1785